                 Case 20-11570-LSS            Doc 167       Filed 07/14/20        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                         §
In re:                                                   § Chapter 11
                                                         §
PYXUS INTERNATIONAL, INC., et al.,1                      § Case No. 20-11570 (LSS)
                                                         §
                              Debtors.                   § (Jointly Administered)
                                                         §
                                                         §
                                                         §

                       NOTICE OF WITHDRAWAL OF DOCKET NO. 165

               PLEASE TAKE NOTICE that the undersigned hereby withdraws the Notice of
Filing of Supplement to the Joint Prepackaged Chapter 11 Plan of Reorganization of Pyxus
International, Inc. and Its Affiliated Debtors filed on July 13, 2020 at Docket No. 165, due to a
docketing error. The document has been re-filed at Docket No. 166.

Dated:       July 14, 2020                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
             Wilmington, Delaware
                                              /s/ Kara Hammond Coyle
                                              Pauline K. Morgan (No. 3650)
                                              Kara Hammond Coyle (No. 4410)
                                              Ashley E. Jacobs (No. 5635)
                                              Tara C. Pakrouh (No. 6192)
                                              Rodney Square
                                              1000 North King Street
                                              Wilmington, Delaware 19801
                                              Telephone:    (302) 571-6600
                                              Facsimile:    (302) 571-1253
                                              Email:        pmorgan@ycst.com
                                                            kcoyle@ycst.com
                                                            ajacobs@ycst.com
                                                            tpakrouh@ycst.com

                                              - and -




1
   The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.




26767971.1
             Case 20-11570-LSS   Doc 167    Filed 07/14/20   Page 2 of 2




                                 SIMPSON THACHER & BARTLETT LLP

                                 Sandeep Qusba (admitted pro hac vice)
                                 Michael H. Torkin (admitted pro hac vice)
                                 Kathrine A. McLendon (admitted pro hac vice)
                                 Nicholas E. Baker (admitted pro hac vice)
                                 Daniel L. Biller (admitted pro hac vice)
                                 Jamie J. Fell (admitted pro hac vice)
                                 425 Lexington Avenue
                                 New York, New York 10017
                                 Telephone:      (212) 455-2000
                                 Facsimile:      (212) 455-2502

                                 Proposed Counsel to the Debtors and Debtors in
                                 Possession




                                        2
26767971.1
